Citation Nr: 1645010	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  15-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in August 2016, at which time it was remanded for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to address inadequacies in the requested VA examination.

The Board remanded this case in August 2016.  The Remand instructions requested the RO to obtain a VA psychiatric examination to determine the etiology of any psychiatric disability present during the appeal period.  More importantly, the Board specifically instructed the VA examiner to address the etiology of any psychiatric disability under DSM-IV criterion including whether each criteria for a diagnosis of PTSD pursuant to that standard were met, and if not, to reconcile that finding with other medical records suggesting such a diagnosis under that criterion.  In addition, the examiner was instructed to identify any other psychiatric disability found upon examination and provide an opinion as to "whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to an incident in service."

The Veteran underwent a VA examination in September 2016.  Regrettably, the VA examination did not comply with the Board's remand instructions as the examiner failed to evaluate the Veteran pursuant to the DSM-IV criterion, and did not reconcile her finding that the Veteran did not meet the criteria for PTSD with other medical records suggesting the contrary.  In addition, while the examiner did state that the Veteran's adjustment disorder was related to his diagnosis and treatment for stage 3 melanoma, the examiner did not provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the disorder was related to service, as requested by the Remand.

The Board also notes that a September 2016 deferred rating decision stated the need to address the diagnosis of PTSD under DSM-IV criterion and that an addendum medical opinion was required.  However, this decision was issued two days after the most recent supplement statement of the case.  Thus, it appears that the Veteran's case was prematurely sent to the Board.

The Board realizes that the current version of the Diagnostic and Statistical Manual of Mental Disorders is DSM-V.  However, as this appeal involves the prior edition of that publication (DSM-IV), the Veteran's acquired psychiatric disorder, to include PTSD and adjustment disorder, must again be remanded so that the RO can arrange for a VA examination that evaluates the Veteran under the DSM-IV criterion.

Accordingly, the Board finds a lack of substantial compliance with the August 2016 Remand directives with regard to the Veteran's claim on appeal.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  


 Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his acquired psychiatric disorder, including PTSD and adjustment disorder.  The examiner should review the evidence associated with the record, including this REMAND, and note that review in the report.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's acquired psychiatric disorder and specify the degree of occupational or social impairment.  

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his acquired psychiatric disorder.  The examiner should set forth all examination findings, must consider the medical records and lay statements, and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should provide the following:

(a) The examiner should identify all psychiatric disabilities found and should specifically state whether each criteria for a diagnosis of PTSD pursuant to DSM-IV is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other medical reports of record, some of which suggest a diagnosis of PTSD.

(b) If a PTSD diagnosis is deemed appropriate, the examiner should specifically identify the stressor(s) on which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) With respect to any other psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability is related to any incident of the Veteran's active service.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





